Exhibit 10.14

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT
 


THIS AGREEMENT dated as of the 16th day of June 2014 (the "Agreement") between
ICONIC HOLDINGS, LLC, a Delaware limited liability company (the "Investor"), and
LAS VEGAS RAILWAY EXPRESS, INC., a Delaware corporation organized and existing
under the laws of the State of Delaware (the "Company" ).


WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell lo the Investor, as provided
herein, and the Investor shall purchase from the Company up to Five Million
Dollars ($5,000,000) of the Company's common stock, par value $0.001 per share
(the "Common Stock"); and
 
WHEREAS, such investments will be made in reliance upon the provisions of
Regulation D (" Regulation .Q") of the Securities Act of 1933, as amended, and
the regulations promulgated thereunder (the "Securities Act" ), and or upon such
other exemption from the registration requirements of the Securities Act as may
be available with respect to any or all of the investments to be made hereunder.


NOW, THEREFORE, the parties hereto agree as follows:
 
ARTICLE I.
Certain Definitions
 


Section 1.1.  "Advance" shall mean the portion of the Commitment Amount
requested by the Company in the Advance Notice.
 
Section 1.2.  "Advance Date" shall mean the first (1st) Trading Day after
expiration of the applicable Pricing Period for each Advance.


Section 1.3.   "Advance Notice” shall mean a written notice in the form of
Exhibit A attached hereto to the Investor executed by an officer of the Company
and setting forth the Advance amount that the Company requests from the
Investor.


Section  l.4. ''Advance Notice Date" shall mean each date the Company delivers
(in accordance  with Section 2.2(b) of this Agreement) to the Investor an
Advance Notice requiring the Investor to advance funds to the Company, subject
to the tem1s of this Agreement. No Advance Notice Date shall be less than ten
(10) Trading Days after the prior Advance Notice Date.


Section 1.5.  ''Bid  Price" shall  mean,  on any date, the closing bid  price
(as reported    by  Bloomberg LP.) of the Common Stock on the Principal Market
or if the Common Stock is not traded on a Principal  Market, the highest
reported bid price for the Common Stock, as furnished by the Financial Industry
Regulatory Authority.
 
Section 1.6. Pursuant to Section 2.3 "Closing" shall  mean  one  of  the
closings  of  a  purchase  and  sale of  Common  Stock
 
Section 1.7. "Commitment Amount" shall mean the aggregate amount of up to
Five   Million Dollars ($5,000,000) that the Investor has agreed to provide to
the Company in order to purchase the Company's Common Stock pursuant to the
terms and conditions of this Agreement.


Section 1.8.   "Commitment  Period" shall mean  the period  commencing on the
Effective    Date, and expiring on the earliest to occur  of (x)  the date
on  which  the  Investor  shall  have  made  payment  of  Advances pursuant to
this Agreement in the aggregate amount of the Commitment Amount , (y) the date
this  Agreement is terminated pursuant to Section 10.2 or (z) the date occurring
thirty-six (36) months after the Effective Date or forty-eight (48) months after
the Effective Date if thirty-six (36) months after the Effective Date the
Company files either an amendment to the then effective registration statement
or a new registration statement is declared effective.
 
 
1

--------------------------------------------------------------------------------

 
 
Section 1.9.  ''Common Stock" shall mean the Company's common stock, par value
$0.001   per share whether issued to the Investor directly or underlying
warrants issued to the Investor.


Section 1.10. "Condition Satisfaction Date" shall have the meaning set forth in
Section 7.2.


Section 1.11.  "Damages" shall   mean   any   loss,   claim, damage, liability,
costs and expenses (including, without limitation, reasonable attorney's fees
and disbursements and costs and expenses of expert witnesses and investigation).


Section 1.12.  "Effective   Date"
shall  mean  the  date  on  which  the  SEC  first  declares  effective  a
Registration Statement registering the resale of the Registrable Securities as
set forth in Section 7.2(a).


Section 1.13.  ''Exchange Act" shall mean the Securities Exchange Act of 1934,
as amended, and the rules and regulations promulgated thereunder.


Section 1.14.   "Formula   Price"
shall  mean  the  average  of  the  VWAPs  of  the   Company's  Common Stock
during the five (5) business days immediately preceding the date on which a
Commitment Fee Tranche is due to be issued.


Section 1.14.   "Material Adverse   Effect" shall mean any condition,
circumstance, or situation that would prohibit or otherwise materially interfere
with the ability of the Company to enter into and perfom1any of its obligations
under this Agreement or the Registration Rights Agreement in any material
respect.
 
Section 1.15.  Pricing Period. "Market Price" shall mean the lowest daily VWAP
of the Common Stock during the Pricing Period.
 
Section 1.16.   "Maximum   Advance  Amount" The maximum  dollar amount of each
Advance  will  be equal to the average daily trading volume in dollar amount
during the ten (10) trading days preceding the Advance Date. No Advance will be
made in an amount lower than the Minimum Advance Amount (defined below) or
higher than One Hundred Thousand Dollars ($100,000).
 
Section 1.17.   "Minimum Advance Amount" shall be Five Thousand Dollars ($5,000)
per Advance Notice.
 
Section 1.18.   "FINRA" shall mean the Financial Industry Regulatory Authority.


Section 1.19.   "Person" shall mean an individual, a corporation, a partnership,
an association, a trust or other entity or organization, including a government
or political subdivision or an agency or instrumentality thereof.


Section 1.20.   "Pricing Period" shall mean the five (5) consecutive Trading
Days commencing on the day the Advance Notice is delivered to Purchaser subject
to the terms and conditions provided herein.


Section 1.21.   "Principal Market" shall mean the Nasdaq  Global Select Market,
the Nasdaq     Global Market, the Nasdaq Capital Market, the NYSE MKT LLC, the
OTC Bulletin Board, the OTC  Markets  (as "OTCQB") or the New York Stock
Exchange, or whichever is at the time the principal  trading exchange or  market
for the Common Stock.


Section 1.22.    "Purchase Price" shall be set at eighty five percent (85%) of
the Market Price during the Pricing Period. If the Company is not
Deposit/Withdrawal at Custodian ("DWAC") eligible, an additional five percent
(5%) will be added to the discount of the Market Price during the Pricing
Period. If the Company falls under a DTC ''chill" order, an additional ten
percent (I0%) will be added  to the discount  of  the Market Price during the
Pricing Period


 
2

--------------------------------------------------------------------------------

 
 
Section  1.23.   "Registrable   Securities"  shall  mean  the  shares  of  Common   Stock  to  be   issued
hereunder and underlying any warrants   that may be issued by the Company to the
Investor from time to time pursuant to this Agreement; (i) in respect of which
the Registration  Statement has not been  declared  effective by the SEC, (ii)
which have not been sold and are not eligible for sale under circumstances
meeting all of the applicable conditions of Rule  144 (or any similar provision
then  in force) under the Securities Act    ("Rule  144") or (iii) which have
not been otherwise transferred to a holder who may trade such shares without
restriction  under the Securities Act, and the Company has delivered a new
certificate or other evidence of ownership for such securities not bearing a
restrictive legend.


Section 1.24.  "Registration Rights  Agreement" shall mean the
Registration  Rights Agreement  dated the date hereof, regarding the filing of
the Registration Statement for the resale of the Registrable Securities, entered
into between the Company and the Investor.
 
Section  1.25.  "Registration Statement" shall mean a registration statement  on
Form S-1 (if    use  of such  form  is then  available
to  the  Company  pursuant  to  the rules  of the  SEC and,  if not,
on  such  other  form promulgated by the SEC for which the Company then
qualifies and which  counsel  for the Company  shall  deem appropriate, and
which one shall be available for the resale of the Registrable Securities to be
registered thereunder in accordance with the provisions of this Agreement and
the Registration Rights Agreement , and in accordance with the intended method
of distribution of such securities), for the registration of the resale by
the  Investor  of  the Registrable Securities under the Securities Act.


Section l .26.  "Regulation D" shall have the meaning set forth in the recitals
of this Agreement.
 
Section 1.27. "SEC" shall mean the United States Securities and Exchange
Commission.
 
Section  1.28.  "Securities Act" shall have the meaning set forth in the
recitals of this Agreement.


Section  1.29.  ''SEC  Documents"  shall  mean  Annual  Reports  on  Form  10-K,
Quarterly  Reports on Form 10-Q, Current  Reports  on  Fom1
8-K  and  Proxy  Statements  of  the  Company  as  supplemented  to  the  date
hereof, filed by the Company  for a period  of at  least twelve (12) months
immediately  preceding  the date  hereof or the Advance Date, as the case may
be,  until  such time as the Company no  longer has an obligation  to maintain
the effectiveness of a Registration  Statement as set forth in the
Registration  Rights Agreement.

Section 1.30.   "Trading Day'' shall mean any day during which the Principal
Market shall be open for business.
 
Section 1.31.   "VWAP" shall mean the volume weighted average price of the
Company's Common Stock as quoted by Bloomberg, LP.
 
ARTICLE II.


Advances
 


Section 2.1.   Advances.


Subject to the terms and conditions of this Agreement
(including,  without limitation, the provisions of Article VII hereof), the
Company, at its sole and exclusive option, may issue and sell to the
 Investor, and the Investor shall purchase from the Company, shares of the
Company's Common Stock by the delivery,
in the Company's sole discretion, of Advance Notices. The number of shares of Common Stock that the Investor shall purchase
pursuant to each Advance shall be determined by dividing the amount of the
Advance by the Purchase Price. No fractional shares shall be issued. Fractional
shares shall be rounded to the next higher whole number of shares. The aggregate
maximum amount of all Advances that the Investor shall be obligated to make
under this Agreement shall not exceed the Commitment Amount.


Section 2.2.  Mechanics.



 
3

--------------------------------------------------------------------------------

 
 
(a) Advance Notice. At any time during the Commitment Period, the Company may
require the Investor to purchase shares of Common Stock by delivering an Advance
Notice to the Investor, subject to the conditions set forth in Section 7.2;
provided , however, the amount for each Advance as designated by the Company in
the applicable Advance Notice shall not be Jess than the Minimum Advance Amount,
nor more than the Maximum Advance Amount and the aggregate amount of the
Advances pursuant to this Agreement shall not exceed the Commitment Amount. The
Company acknowledges that the Investor may sell shares of the Company's Common
Stock corresponding with a particular Advance Notice after the Advance Notice is
received by the Investor. There shall be a minimum of ten (10) Trading Days
between each Advance Notice Date.

(b) Date of Delivery of Advance Notice. An Advance Notice shall be deemed
delivered on (i) the Trading Day it is received by facsimile or otherwise by the
Investor if such notice is received prior to 5:00 pm Eastern Time, or (ii) the
immediately succeeding Trading Day if it is received by facsimile or otherwise
after 5:00 pm Eastern Time on a Trading Day or at any time on a day which is not
a Trading Day. No Advance Notice may be deemed delivered on a day that is not a
Trading Day.

Section 2.3. Closings. On each Advance Date (i) the Company shall deliver to the
Investor such number of shares of the Common Stock registered in the name of the
Investor as shall equal (x) the amount of the Advance specified in such Advance
Notice pursuant to Section 2.1 herein, divided by (y) the Purchase Price and
(ii) upon receipt of such shares, the Investor shall deliver to the Company the
amount of the Advance specified in the Advance Notice by wire transfer of
immediately available funds. Provided, however, that if the Company is not DWAC
eligible, then the Investor shall be allowed to deliver the amount of any
Advance specified in the Advance Notice within three (3) to five (5) business
days after the Pricing Period. The parties understand that the Company's DWAC
eligibility will not affect their ability to obtain Advances under this
Agreement, but may extend the timing of an Advance Date. In addition, on or
prior to the Advance Date, each of the Company and the Investor shall deliver to
the other all documents, instruments and writings required to be delivered by
either of them pursuant to this Agreement in order to implement and effect the
transactions contemplated herein. [Note - commitment fee is paid in stock on a
schedule
 
(a)      Company’s Obligations upon Closing.


On each Advance Date:


(i)           The Company shall deliver to the Investor the shares of Common
Stock applicable to the Advance in accordance with Section 2.3. The certificates
evidencing such shares shall be free of restrictive legends, provided such
shares are registered pursuant to an effective registration statement.
 
(ii)            the Company's Registration Statement with respect to the resale
of the  shares  of Common Stock delivered in connection with the Advance shall
have been declared effective by the SEC;


(iii)             The Company shall have obtained all material pern1its and
qualifications required by any applicable state for the offer and sale of the
Registrable Securities, or shall have the availability of exemptions therefrom.
The sale and issuance of the Registrable Securities shall be legally permitted
by all laws and  regulations to which the Company is subject ;


(iv)             the Company shall have filed with the SEC in a timely manner
all reports, notices and other documents required of a "reporting company" under
the Exchange Act  and applicable  Commission regulations; and


(v) The Commitment fee as set forth in Section 12.4, to the extent due, shall
have been paid.


(b)             Investor's Obligations upon Closing. Upon receipt of the shares
referenced in Section 2.3(a)(i) above and provided the Company is in compliance
with its obligations in Section 2.3, the Investor shall  deliver  to the Company
the amount of the Advance specified in the Advance Notice by wire transfer of
immediately available funds.


 
4

--------------------------------------------------------------------------------

 
 
Section 2.5. Hardship.   In the event the Investor sells shares of the Company's
Common  Stock   after receipt of an Advance Notice and the Company fails to
perform its obligations as mandated in Section 2.3, and specifically the Company
fails to deliver to the Investor on the Advance Date the shares of Common Stock
corresponding to the applicable Advance pursuant to Section 2.3(a)(i), the
Company acknowledges that the Investor shall suffer financial hardship and,
provided that the Investor has perfom1ed its obligations pursuant to Section
2.3, and therefore the Company shall be liable for any and all losses,
commissions, fees, or financial hardship caused to the Investor, provided ,
however that the amount of any such losses for which the Company shall be liable
shall not in any event exceed the applicable Advance.


ARTICLE III.
Representations and Warranties of Investor

 
Investor hereby represents and warrants to, and agrees with, the Company that
the following are true and correct as of the date hereof and as of each Advance
Date:

Section 3.1. Organization and Authorization. The Investor is duly incorporated
or organized and validly existing in the jurisdiction of its incorporation or
organization and has all requisite power and authority to purchase and hold the
securities issuable hereunder. The decision to invest and the execution and
delivery of this Agreement by such Investor, the performance by such Investor of
its obligations hereunder and the consummation by such Investor of the
transactions contemplated hereby have been duly authorized and require no other
proceedings on the part of the Investor. The undersigned has the right, power
and authority to execute and deliver this Agreement and all other instruments
(including, without limitations, the Registration Rights Agreement), on behalf
of the Investor. This Agreement has been duly executed and delivered by the
Investor and, assuming the execution and delivery hereof and acceptance thereof
by the Company, will constitute the legal, valid and binding obligations of the
Investor, enforceable against the Investor in accordance with its terms.

Section 3.2. Evaluation of Risks. The Investor has such knowledge and experience
in financial, tax and business matters as to be capable of evaluating the merits
and risks of, and bearing the economic risks entailed by, an investment in the
Company and of protecting its interests in connection with this transaction. It
recognizes that its investment in the Company involves a high degree of risk.

Section 3.3. No Legal Advice from the Company. The Investor acknowledges that it
had the opportunity to review this Agreement and the transactions contemplated
by this Agreement with his or its own legal counsel and investment and tax
advisors. The Investor is relying solely on such counsel and advisors and not on
any statements or representations of the Company or any of its representatives
or agents for legal, tax or investment advice with respect to this investment,
the transactions contemplated by this Agreement or the securities laws of any
jurisdiction.

Section 3.4. Investment Purpose. The securities are being purchased by the
Investor for its own account, and for investment purposes. The Investor agrees
not to assign or in any way transfer the Investor's rights to the securities or
any interest therein and acknowledges that the Company will not recognize any
purported assignment or transfer except in accordance with applicable Federal
and state securities laws. No other person has or will have a direct or indirect
beneficial interest in the securities. The Investor agrees not to sell,
hypothecate or otherwise transfer the Investor's securities unless the resale of
the securities is registered under Federal and applicable state securities laws
or unless, in the opinion of counsel satisfactory to the Company, an exemption
from such laws is available.

Section 3.5. Accredited Investor. The Investor is and shall be on each Advance
Date, an "Accredited Investor" as that term is defined in Rule 50l(a)(3) of
Regulation D of the Securities Act. The Company may seek any written reasonable
assurances from the Investor of the Investor's status as an "accredited
investor'' on or prior to any Advance Date.

Section 3.6. Information. The Investor and its advisors (and its counsel), if
any, have been furnished with all materials relating to the business, finances
and operations of the Company and information it deemed Material to making an
informed investment decision, the Investor and its advisors, if any, have been
afforded the opportunity to ask questions of the Company and its management.
Neither such inquiries nor any other due diligence investigations conducted by
such Investor or its advisors, if any, or its representatives shall modify,
amend or affect the Investor's right to rely on the Company's representations
and warranties contained in this Agreement. The Investor understands that its
investment involves a high degree of risk. The Investor has sought such
accounting, legal and tax advice, as it has considered necessary to make an
informed investment decision with respect to this transaction.

 
5

--------------------------------------------------------------------------------

 
 
Section 3.7. Receipt of Documents. The Investor and its counsel have received
and read in their entirety: (i) this Agreement and the Exhibits annexed hereto;
(ii) all due diligence and other information necessary to verify the accuracy
and completeness of such representations , warranties and covenants; (iii) the
Company's most recent periodic filings filed with the SEC; and (iv) answers to
all questions the Investor submitted to the Company regarding an investment in
the Company; and the Investor has relied on the information contained therein
and has not been furnished any other documents, literature, memorandum or
prospectus.

Section 3.8. Registration Rights Agreement. The Investor has entered into the
Registration Rights Agreement dated the date hereof.

Section 3.9. NIA

Section  3.l0.  Not an Affiliate.  The  Investor  is  not  an officer,
director  or a person  that directly, or indirectly through one or
more  intern1ediaries,  controls or  is  controlled  by, or is
under  common  control with  the Company or any "Affiliate" of the Company (as
that term is defined in Rule 405 of the Securities  Act).
 
Section 3.1 1.  Trading
Activities.  The  Investor's  trading  activities  with  respect  to  the
Company’s Common Stock shall be in compliance with all applicable federal and
state securities laws, rules and regulations and the rules and regulations of
the Principal Market on which the Company’s Common Stock is listed or traded.
Neither the Investor nor its affiliates has an open short position in the Common
Stock of the Company, the  Investor agrees that it shall not, and that it will
cause its affiliates not to, engage in any short sales of or
hedging  transactions with respect to the Common Stock..
 
Section  3.12
Reliance  on  Exemptions.   The  Investor   understands  that  the  Common  Stock
is  being offered and sold lo it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Investor' compliance with,  the  representations ,  warranties,
agreements,  acknowledgements and  understandings   of such Investor set forth
here in order to determine the availability of such exemptions and the
eligibility of such Investor to acquire the Common Stock.
 
Section 3.13     Broker. The Investor is not a broker or dealer.
 
Section 3.13 No Governmental Review. The Investor understands that no United
States, federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Common Stock
issuable pursuant to this Agreement or the fairness or suitability of the
investment in the Common Stock nor have such authorities passed upon or endorsed
the merits of the offering of the Common Stock.

 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE IV.
Representations and Warranties of  the Company


 
Except as stated below, on the disclosure schedules attached hereto or in the
SEC Documents (as defined herein), the Company hereby represents and warrants
to, and covenants with, the Investor that the following are true and correct as
of the date hereof:

Section 4.1. Organization and Qualification. The Company is duly incorporated or
organized and validly existing in the jurisdiction of its incorporation or
organization and has all requisite corporate power to own its properties and to
carry on its business as now being conducted. Each of the Company and its
subsidiaries (if any) is duly qualified as a foreign corporation to do business
and is in good standing in every jurisdiction in which the nature of the
business conducted by it makes such qualification necessary, except to the
extent that the failure to be so qualified or be in good standing would not have
a Material Adverse Effect on the Company and its subsidiaries taken as a whole.

Section 4.2. Authorization, Enforcement. Compliance with Other Instruments. (i)
The Company has the requisite corporate power and authority to enter into and
perform this Agreement, the Registration Rights Agreement, and any related
agreements, in accordance with the terms hereof and thereof, (ii) the execution
and delivery of this Agreement, the Registration Rights Agreement and any
related agreements by the Company and the consummation by it of the transactions
contemplated hereby and thereby, have been duly authorized by the Company's
Board of Directors and no further consent or authorization is required by the
Company, its Board of Directors or its stockholders, (iii) this Agreement, the
Registration Rights Agreement and any related agreements have been duly executed
and delivered by the Company, (iv) this Agreement, the Registration Rights
Agreement and assuming the execution and delivery thereof and acceptance by the
Investor and any related agreements constitute the valid and binding obligations
of the Company enforceable against the Company in accordance with their terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization , moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors'
rights and remedies .

Section 4.3. Capitalization. The authorized capital stock of the Company
consists of _______200,000,000________shares of common stock and
_________0_____________ shares of Preferred Stock (with various series), $0.0001
par value per share ("Preferred Stock"), of which
_____24,075,113_______________shares of Common Stock and O shares of Preferred
Stock are issued and outstanding. All of such outstanding shares have been
validly issued and are fully paid and non-assessable . No shares of Common Stock
are subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company. As of the date hereof, except
for the financing transactions and acquisitions previously disclosed to the
Investor and as set forth in Schedule 4.3; (i) there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, any shares of
capital stock of the Company or any of its subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its subsidiaries, (ii) there are no outstanding debt
securities (iii) there are no outstanding registration statements other than on
Form S-8 and (iv) there are no agreements or arrangements under which the
Company or any of its subsidiaries is obligated to register the sale of any of
their securities under the Securities Act (except pursuant to the Registration
Rights Agreement). There are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by this Agreement or
any related agreement or the consummation of the transactions described herein
or therein. The Company has furnished to the Investor true and correct copies of
the Company's Certificate of Incorporation, as amended and as in effect on the
date hereof (the "Certificate of Incorporation"), and the Company's By-laws, as
in effect on the date hereof (the "By-Jaws"), and the terms of all securities
convertible into or exercisable for Common Stock and the material rights of the
holders thereof in respect thereto.

Section 4.4. No Conflict. Subject to the Company's Certificate of Incorporation,
the execution, delivery and performance of this Agreement by the Company and the
consummation by the Company of the transactions contemplated hereby will not (i)
result in a violation of the Certificate of Incorporation, any certificate of
designations of any outstanding series of preferred stock of the Company or
By-Jaws or (ii) conflict with or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of any
agreement, indenture or instrument to which the Company or any of its
subsidiaries is a party, or result in a violation of any law, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations and the rules and regulations of the Principal Market on which the
Common Stock is quoted) applicable to the Company or any of its subsidiaries or
by which any material property or asset of the Company or any of its
subsidiaries is bound or affected and which would cause a Material Adverse
Effect or a material adverse effect on the Company's business or financial
condition. Neither the Company nor its subsidiaries is in violation of any tem1
of or in default under its Articles of Incorporation or By-laws or their
organizational charter or by-laws, respectively, or any material contract,
agreement, mortgage, indebtedness, indenture, instrument, judgment , decree or
order or any statute, rule or regulation applicable to the Company or its
subsidiaries that would cause a Material Adverse Effect or a material adverse
effect on the Company's business or financial condition. The business of the
Company and its subsidiaries is not being conducted in violation of any material
law, ordinance, and regulation of any governmental entity. Except as
specifically contemplated by this Agreement and as required under the Securities
Act and any applicable state securities laws, the Company is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under or contemplated by this
Agreement or the Registration Rights Agreement in accordance with the tem1s
hereof or thereof. All consents, authorizations, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the date hereof

 
7

--------------------------------------------------------------------------------

 
 
Section 4.5. SEC Documents: Financial Statements. As of their respective dates,
the financial statements of the Company disclosed on the Company's website and
disclosed to the Investor (the ''Financial Statements") complied as to form in
all material respects with applicable accounting requirements and the published
miles and regulations with respect thereto. Such Financial Statements have been
prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and, fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year­ end audit
adjustments). No other information provided by or on behalf of the Company to
the Investor, taken as a whole, contains any untrue statement of a material fact
or omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

Section 4.6. 1Ob-5. None of the documents provided to the Investor include any
untrue statements of material fact, nor do they omit to state any material fact
required to be stated therein necessary to make the statements made, taken as a
whole, in light of the circumstances under which they were made, not misleading.

Section 4.7. No Default. The Company is not in default in the perfom1ance or
observance of any material obligation, agreement, covenant or condition
contained in any indenture, mortgage, deed of trust or other material instrument
or agreement to which it is a party or by which it is or its property is bound
(which has not been waived) and neither the execution, nor the delivery by the
Company, nor the performance by the Company of its obligations under this
Agreement or any of the exhibits or attachments hereto will conflict with or
result in the breach or violation (which has not been waived) of any of the
terms or provisions of, or constitute a default or result in the creation or
imposition of any lien or charge on any assets or properties of the Company
under its Certificate of Incorporation, By-Laws, any material indenture,
mortgage, deed of trust or other material agreement applicable to the Company or
instrument to which the Company is a party or by which it is bound, or any
statute, or any decree, judgment , order, rules or regulation of any court or
governmental agency or body having jurisdiction over the Company or its
properties, in each case which default, lien or charge is likely to cause a
Material Adverse Effect or a material adverse effect on the Company's business
or financial condition.
 
Section 4.8. Absence of Events of Default. No Event of Default, as defined in
the respective agreement to which the Company is a party, and no event which ,
with the giving of notice or the passage of time or both, would become an Event
of Default (as so defined), bas occurred and is continuing, which would have a
Material Adverse Effect or a material adverse effect on the Company's business,
properties, prospects, financial condition or results of operations.

Section 4.9. Intellectual Property Rights. The Company and its subsidiaries own
or possess adequate rights or licenses to use all material trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted. The Company and its subsidiaries do not have any
knowledge of any infringement by the Company or its subsidiaries of trademark,
trade name rights, patents, patent rights, copyrights, inventions, licenses,
service names, service marks, service mark registrations, trade secret or other
similar rights of others, and, to the knowledge of the Company, there is no
claim, action or proceeding being made or brought against, or to the Company's
knowledge, being threatened against, the Company or its subsidiaries regarding
trademark, trade name, patents, patent rights, invention, copyright, license,
service names, service marks, service mark registrations, trade secret or other
infringement ; and the Company and its subsidiaries are unaware of any facts or
circumstances which might give rise to any of the foregoing.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 4.10. Employee Relations. Neither the Company nor any of its
subsidiaries is involved in any labor dispute nor, to the knowledge of the
Company or any of its subsidiaries, is any such dispute threatened. None of the
Company's or its subsidiaries' employees is a member of a union and the Company
and its subsidiaries believe that their relations with their employees are good.

Section 4.1 1. Environmental Laws. To the Company's knowledge, the Company and
its subsidiaries are (i) in compliance with any and all applicable material
foreign, federal, state and local laws and regulations relating to the
protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants ("Environmental Laws"), (ii)
have received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses and (iii)
are in compliance with all tem1s and conditions of any such permit , license or
approval.

Section 4.12. Title. The Company has good and marketable title to its properties
or interests in properties and material assets owned by it, free and clear of
any pledge, lien, security interest, encumbrance, claim or equitable interest
other than such as are not material to the business of the Company. Any real
property and facilities held under lease by the Company and its subsidiaries are
held by them under valid, subsisting and enforceable leases with such exceptions
as are not material and do not interfere with the use made and proposed to be
made of such property and buildings by the Company and its subsidiaries.

Section 4.13. Insurance. The Company and each of its subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its subsidiaries are
engaged. Neither the Company nor any such subsidiary has been refused any
insurance coverage sought or applied for and neither the Company nor any such
subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not materially and adversely affect the condition,
financial or otherwise, or the earnings, business or operations of the Company
and its subsidiaries, taken as a whole.


Section 4.14.   Regulatory Permits. The Company and its subsidiaries possess all
material   certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses as currently conducted, and neither the Company nor any
such subsidiary has received any notice of proceedings relating to the
revocation or modification of any such certificate, authorization or pem1it.


Section 4.15.  No Material Adverse Breaches, etc. Neither the Company nor any of
its  subsidiaries is subject to any charter, corporate or other legal
restriction, or any judgment, decree, order, rule or regulation which  in the
judgment  of the Company’s officers  has or is expected  in the future to
have  a Material  Adverse  Effect   or  a material adverse effect on the
business, properties, operations, financial condition, results of operations or
prospects of the Company or its subsidiaries.[already covered].


Section 4.16. Absence of Litigation.  Except  as disclosed  in Schedule
4.16,  there is no action, suit, proceeding , inquiry or investigation before
or  by  any  court,  public  board , government  agency, self-regulatory
organization or body pending against or, to the Company's knowledge, affecting
the Company, the Common Stock or any of the Company's subsidiaries, wherein an
unfavorable decision, ruling or finding would (i) have a Material Adverse Effect
on the transactions contemplated hereby (ii) adversely affect the validity or
enforceability of, or the
authority  or  ability  of  the  Company  to  perform  its  obligations  under,  this
Agreement  or  any  of  the documents Contemplated herein, or (iii) have a
material adverse effect on the business, operations, properties, financial
condition or results of operation of the Company and its subsidiaries taken as a
whole.
 
 
9

--------------------------------------------------------------------------------

 


Section 4.17.  Subsidiaries. The Company does not  presently  own  or control,
directly  or  indirectly, any interest in any other corporation, partnership,
association or other business entity other than what is reported in the
Company's SEC filings.


Section  4.18.Tax   Status.  Except  as  disclosed  in  Schedule  4.18,  the  Company  and  each  of  its
subsidiaries has made or filed all federal and state income and all other tax
returns, reports and declarations required by any jurisdiction to which it is
subject and  (unless and  only to  the extent  that  the Company  and  each of
its subsidiaries has set aside on its books provisions reasonably adequate for
the payment of all unpaid  and unreported taxes) has paid all taxes and other
governmental assessments and charges that are material in  amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim.
 


Section
4.19. Certain   Transactions.  Except  as  disclosed  in  Schedule  4.19,  the  Company   is  not
presently a parity to  any  transaction  (other  than  for services as
employees,  officers  and directors), including  any contract,  agreement  or
other arrangement  providing  for the furnishing  of services to or by,
providing  for  rental  of real  or personal  property  to  or from, or
otherwise  requiring  payments  to  or  from any     officer, director or such
employee or, to the knowledge of the Company, any corporation, partnership ,
trust or other entity in which  any officer, director, or any such employee has
a substantial interest or is an officer, director, trustee or partner.


Section 4.20.  Fees and Rights of First Refusal.   The Company is not obligated
to offer the   securities offered hereunder on a right of first refusal basis or
otherwise to any third parties including, but not limited  to, current or former
shareholders of the Company, underwriters, brokers, agents or other
third  parties.


Section 4.21.                          Use of
Proceeds.  The  Company  shall  use  the  net  proceeds  from  this  offering  for
general corporate purposes, including, without limitation, the payment of loans
incurred by the Company. However, in no event shall the Company use the net
proceeds from this offering for the payment (or loan to any such person for the
payment) of any judgment , or other liability, incurred by any executive
officer, officer, director or employee of the Company in his or her individual
capacity.


Section 4.22.                         Further Representation and Warranties of
the Company. For so long as   any  securities issuable hereunder held by the
Investor remain outstanding , the Company acknowledges, represents, warrants and
agrees that it will use its best efforts to maintain the listing of its Common
Stock on the Principal Market.


Section 4.23.                         Opinion of Counsel. The
Company  will  obtain, subject  to applicable  securities  laws, for the
Investor, at the Company's expense, any and all opinions of counsel
which  may  be  reasonably  required  in order to sell the securities issuable
hereunder without restriction.


Section 4.24.                         Dilution.   The  Company  is
aware  and  acknowledges  that  issuance  of  shares of the Company's Common
Stock could cause dilution to existing shareholders and could significantly
increase the outstanding number of shares of Common Stock.

ARTICLE V.
 
Indemnification


  The Investor and the Company represent to the other the following with respect
to itself: Section 
 
 
10

--------------------------------------------------------------------------------

 
 
5.1.Indemnification.
 
(a)           In consideration of the Investor's execution and delivery of this
Agreement, and  in addition to  all of the Company's other obligations under
this Agreement, the Company shall defend, protect, indemnify and hold harmless
the Investor, and all of its officers, directors, partners, employees and agents
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the "Investor
Indemnitees") from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Investor Indemnitee is a
party to the action for which indemnification hereunder is sought), and
including reasonable attorneys' fees and disbursements (the "Indemnified
Liabilities"), incurred by the Investor Indemnitees or any of them as a result
of, or arising out of, or relating to (a) any material misrepresentation or
breach of any representation or warranty made by the Company in this Agreement
or the Registration Rights Agreement or any other certificate, instrument  or
document contemplated hereby or thereby, (b) any material breach of any
covenant, agreement or obligation of the Company contained in this Agreement or
the Registration Rights Agreement or any other certificate, instrument or
document contemplated hereby or thereby, (c) any cause of action, suit or claim
brought or made against such Investor Indemnitee not arising out of any action
or inaction of an Investor Indemnitee, and  arising  out  of or resulting from
the execution, delivery, performance or enforcement of this Agreement or any
other instrument, document or agreement executed pursuant hereto by any of the
Investor Indemnitees, or (d) any failure (whether purposeful or not) on the part
of the transfer agent to effectuate the transfer of shares or any of the
transactions contemplated hereunder. To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities, which is permissible under applicable law.


(b)             In consideration of the Company's execution and delivery of this
Agreement , and in addition to all of the Investor's other obligations under
this Agreement , the Investor shall defend, protect, indemnify and hold harmless
the Company and all of its officers, directors, shareholders, employees and
agents (including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the "Company
Indemnitees") from and against any and all Indemnified Liabilities incurred  by
the  Company Indemnitees or any of them as a result of, or arising out of, or
relating to (a) any  material  misrepresentation  or breach of any
representation or warranty made by the Investor in this Agreement ,  the
Registration Rights Agreement , or any instrument or document contemplated
hereby or thereby executed by the Investor,  (b) any material breach of any
covenant, agreement or obligation of the Investor(s) contained in this Agreement
, the Registration Rights Agreement or any other certificate, instrument or
document contemplated hereby or thereby executed by the Investor, or (c) any
cause of action, suit or claim brought or made  against  such  Company
Indemnitee based on misrepresentations or due to a breach by the Investor and
arising out of or resulting from the execution, delivery, performance or
enforcement of this Agreement or any other instrument, document or agreement
executed pursuant hereto by any of the Company Indemnitees. To the extent that
the foregoing undertaking by the Investor may be unenforceable for any reason,
the Investor shall make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities, which is permissible under applicable
law.

(c)             The obligations of the parties to indemnify or make contribution
under this Section 5.1 shall survive termination.
 
ARTICLE VI.
 
Covenants of the Company
 


Section 6.1. Reserved.


Section 6.2. Listing of Common
Stock.   The   Company   shall   maintain    the   Common    Stock's
authorization for quotation on the Over-the-Counter Bulletin Board or OT Markets
"OTCQB", during the Commitment Period.


Section 6.3.   Exchange Act Registration.  During  the term of the
Commitment  Period, the Company will  cause  its Common  Stock to continue to be
registered  under Section  12(g) of the Exchange   Act, will file in  a timely
manner all reports and other documents required of it as a reporting company
under the Exchange Act and will not take any action or file any document
(whether or not permitted by Exchange Act or the rules thereunder)    to
Terminate or suspend such registration or to tem1inate or suspend its reporting
and filing obligations under said Exchange Act.
 
 
11

--------------------------------------------------------------------------------

 


Section  6.4.  Transfer   Agent   Instructions.  Upon  effectiveness  of  the  Registration   Statement  the
Company  shall  deliver  instructions  to  its transfer agent  to  issue  shares
of Common  Stock to  the Investor  free  of restrictive legends on or before
each Advance Date.


Section 6.5.   Corporate Existence. During the Commitment Period, the Company
will take   all steps necessary to preserve and continue the corporate existence
of the Company.


Section  6.6.   Notice of Certain Events Affecting Registration; Suspension of
Right to Make an Advance. The Company will  immediately  notify the Investor
upon its becoming aware of the  occurrence of any of the following events in
respect of a registration statement or related prospectus relating to an
offering of Registrable
Securities:  (i)  receipt   of  any  request   for  additional   information  by  the  SEC  or  any    other  Federal
or state governmental authority during the period of effectiveness of the
Registration Statement for  amendments or supplements to the registration
statement or related prospectus; (ii) the issuance by the SEC or any other
Federal or state governmental authority of any stop order suspending the
effectiveness of the Registration  Statement or the initiation of any
proceedings for that purpose; (iii) receipt of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction  or the
initiation  or  threatening  of  any  proceeding  for  such  purpose;  (iv)  the  happening  of
any  event that makes any statement made in the Registration Statement or
related prospectus of any document  incorporated or deemed to be incorporated
therein by reference untrue in any material respect or that requires the  making
of any changes in the Registration Statement, related prospectus or documents so
that, in the case of the Registration  Statement, it will not contain  any
untrue  statement  of a  material  fact or omit  to  state any material  fact
required to be stated  therein  or necessary to  make the statements
therein  not  misleading,  and that in the case of the related prospectus, it
will not contain any untrue statement  of a  material  fact or omit  to  state
any material  fact required to be stated therein or necessary to make the
statements therein,  in  the  light  of  the circumstances  under which they
were  made,  not misleading;  and (v)  the  Company's
reasonable  determination  that a
post-effective  amendment  to  the  Registration
Statement   would   be  appropriate;  and  the  Company will   promptly make
available to the Investor any such supplement or amendment
to  the  related  prospectus. The Company shall not deliver to the Investor any
Advance Notice during the continuation of any of the foregoing events. The
Investor understands  and  acknowledges  that receipt of any of the infom1ation
requested herein may, at the time provided to the Investor, constitute material
, non-public inside information, and the Investor agrees to conduct itself
accordingly based on applicable law,
 
Section 6.7. Restriction on Sale of Capital Stock. Following the effectiveness
of the Registration Statement, the Company shall not, without the prior written
consent of the Investor, (i) issue or sell any Common Stock or Preferred Stock
without consideration or for a consideration per share Jess than the Bid Price
of the Common Stock determined immediately prior to its issuance, or (ii) issue
or sell any Preferred Stock warrant, option, right, contract, call, or other
security or instrument granting the holder thereof the right to acquire Common
Stock without consideration or for a consideration per share Jess than the Bid
Price of the Common Stock detem1ined inm1ediately prior to its issuance.
Notwithstanding the foregoing this section shall not apply in respect of an
Exempt Issuance or an underwritten public offering of Common Stock. For purposes
of this Agreement "Exempt Issuance'' means the issuance of (a) shares of Common
Stock or options to employees, officers, directors or consultants of the Company
pursuant to any stock or option plan duly adopted for such purpose, by a
majority of the non-employee members of the Board of Directors or a majority of
the members of a committee of non-employee directors established for such
purpose, (b) securities upon the exercise or exchange of or conversion of any
Securities issued hereunder and/or other securities exercisable or exchangeable
for or convertible into shares of Common Stock issued and outstanding on the
date of this Agreement, provided that such securities have not been amended
since the date of this Agreement to increase the number of such securities or to
decrease the exercise, exchange or conversion price of such securities, (c) any
financing that the Company has in place prior to the date of this Agreement, (d)
a private placement(s) of the Company's stock in an amount up to $2,000,000 and
(e) securities issued pursuant to acquisitions or strategic transaction s
approved by a majority of the disinterested directors of the Company, provided
that any such issuance shall only be to a Person which is, itself or through its
subsidiaries, a company in a business synergistic with the business of the
Company and in which the Company receives benefits in addition to the investment
of funds, but shall not include a transaction in which the Company is issuing
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities. In no event may the Investor
unreasonably withhold approval of additional financing to the Company from third
parties except as such financing is an equity line of credit financing. In the
event the Company elects to obtain additional financing during the term of this
Agreement, the Company shall immediately provide the Investor written notice of
such intent (the "Financing Notice"). The Financing Notice shall contain all of
the terms, and parties related to the financing. In the event that the Company
provides the Investor the Financing Notice then the Investor shall have five
business days to respond to such Financing Notice. Should five business days
pass without the Investor providing a response to the Company, then the Investor
shall be deemed to have approved and consented toof the additional financing
contained in the notice provided by the Company.
 
 
12

--------------------------------------------------------------------------------

 


Section 6.8.   Consolidation:  Merger.  During the Commitment  Period, the
Company shall not, at any time  after the date  hereof, effect any  merger  or
consolidation  of the  Company  with  or into, or a  transfer  of all or
substantially all the assets of the Company to another entity (a
"Consolidation  Event") unless the resulting successor or acquiring entity (if
not the Company) assumes by written  instrument the obligation to deliver to the
Investor such shares of stock and/or securities as the Investor is entitled to
receive pursuant to this Agreement.


Section 6.9. Issuance of the Company's Common   Stock. The sale of the shares
of   Common Stock under this Agreement shall be made in accordance with the
provisions and requirements of Regulation   D and any applicable state
securities law.


Section 6.10.  Review of Public Disclosures. All SEC filings (including, without
limitation. all  filings required under the Exchange Act, which include Forms
10-Q and 10-QSB, 10-K and 10K-SB, 8-K, etc.) and other public disclosures made
by the Company, including, without limitation, all press releases, investor
relations materials, and scripts of analysts meetings and calls, shall be
reviewed and approved for release by the Company's attorneys and, if containing
financial information, the Company's independent certified public  accountants.


Section 6.11. Market Activities.  The Company will not, directly or indirectly,
(i) take any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Common Stock or (ii) sell, bid for or purchase the Common Stock, or pay anyone
any compensation for soliciting purchases of the Common Stock



ARTICLE VII.
Conditions Precedent
 


Section 7. I.   Conditions Precedent to the Obligations of the Company. The
obligation hereunder of the Company to issue and sell the shares of Common Stock
to the Investor incident to each Closing is subject to the satisfaction, or
waiver by the Company, at or before each such Closing, of each of the conditions
set forth below.


(a)    Accuracy of the Investor's Representations and Warranties. The
representations and warranties of the Investor shall be true and correct in all
material respects.


(b)    Performance by the Investor.  The Investor  shall
have  performed,  satisfied and complied   in  all respects with all covenants,
agreements  and  conditions  required  by  this Agreement  and  the
Registration  Rights Agreement to be perfom1ed, satisfied or complied with by
the Investor at or prior to such Closing.


Section 7.2.  Conditions Precedent to the Right of the Company to Deliver an
Advance Notice.  The right of the Company to deliver an Advance Notice is
subject to the fulfillment by the Company, on such  Advance Notice (a "Condition
Satisfaction Date"), of each of the following conditions:


(a) Registration of the Common Stock with the SEC. The Company shall have filed
with the SEC a Registration Statement with respect to the resale of the
Registrable Securities in accordance with the terms of the Registration Rights
Agreement. As set forth in the Registration Rights Agreement, the Registration
Statement shall have previously become effective and shall remain effective on
each Condition Satisfaction Date and (i) the Company shall be listed on an
exchange or its Common Stock shall be traded over the counter on the OTCBB or
OTC Markets ''OTCQB"; (ii) neither the Company nor the Investor shall have
received notice that the SEC has issued or intends to issue a stop order with
respect to the Registration Statement or that the SEC otherwise has suspended or
withdrawn the effectiveness of the Registration Statement, either temporarily or
permanently, or intends or has threatened to do so (unless the SEC's concerns
have been addressed and the Investor is reasonably satisfied that the SEC no
longer is considering or intends to take such action), and (iii) no other
suspension of the use or withdrawal of the effectiveness of the Registration
Statement or related prospectus shall exist. The Registration Statement must
have been declared effective by the SEC prior to the first Advance Notice Date.
 
 
13

--------------------------------------------------------------------------------

 
 
(b)    Authority. The Company shall have obtained all permits and qualifications
required by any applicable state in accordance with the Registration Rights
Agreement for the offer and sale of the shares of Common Stock, or shall have
the availability of exemptions there from. The sale and issuance of the
shares of Common Stock shall be legally permitted by
all laws and regulations to which the Company is subject.


(c)   Fundamental Changes. There shall not exist any fundamental changes to the
information   set forth
in  the  Registration   Statement  which   would   require   the  Company  to  file  a  post-effective
 amendment  to the Registration Statement.


(d)  Performance by the Company. The Company shall have performed, satisfied and
complied   in all material respects with all covenants, agreements
and  conditions  required  by this Agreement  and  the  Registration
Rights  Agreement  to  be  perforn1ed, satisfied  or
complied  with  by  the  Company  at or  prior  to  each Condition
Satisfaction Date.


(e) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits or
directly and adversely affects any of the transactions contemplated by this
Agreement, and no proceeding shall have been commenced that may have the effect
of prohibiting or adversely affecting any of the transactions contemplated by
this Agreement.
 
(f)  No Suspension of Trading in or Delisting of Common Stock. The trading of
the Common Stock is not suspended by the SEC or the Principal Market (if the
Common Stock is traded on a Principal Market). The issuance of shares of Common
Stock with respect to the applicable Closing, if any, shall not violate the
shareholder approval requirements of the Principal Market (if the Common Stock
is traded on a Principal Market).  The Company shall not have received any
notice threatening the continued listing of the Common Stock on the Principal
Market (if the Common Stock is traded on a Principal Market).
 
(g) Maximum Advance Amount. The amount of an Advance requested by the Company
shall not exceed the Maximum Advance Amount. In addition, in no event shall the
number of shares issuable to the Investor pursuant to an Advance cause the
aggregate number of shares of Common Stock beneficially owned by the Investor
and its affiliates to exceed nine and 9/10 percent (9.9%) of the then
outstanding Common Stock of the  Company. For the purposes of this section
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Exchange Act.
 
(h)   No Knowledge. The Company has no knowledge of any event which would be
more likely than not to have the effect of causing such Registration Statement
to be suspended or otherwise ineffective.
 
(i)           Executed Advance Notice. The Investor shall have received the
Advance Notice executed by an ot1icer of the Company and the representations
contained in such Advance Notice shall be true and correct as of each Condition
Satisfaction Date.


 
14

--------------------------------------------------------------------------------

 
 
ARTICLE VIII.
 
Due Diligence Review; Non-Disclosure  of Non-Public  Information


 
Section 8.1.  Non-Disclosure of Non-Public Information.
 
(a)             Except as may be required by the Investor herein, the Company
covenants and agrees that it shall refrain from disclosing, and shall cause its
officers, directors, employees and agents to refrain from disclosing, any
material non-public infom1ation to the Investor without also disseminating such
information to the public, unless prior to disclosure of such information the
Company identifies such information as being material non-public information and
provides the Investor with the opportunity to accept or refuse to accept such
material non-public information for review.
 
(b)             Except as provided herein, nothing herein shall require the
Company to disclose material non- public information to the Investor or its
advisors or representatives , and the Company represents that it does not
disseminate material non-public information to any investors who purchase stock
in the Company in  a public offering, to money managers or to securities
analysts, provided, however,  that  notwithstanding  anything herein to the
contrary, the Company will, as hereinabove provided, immediately notify the
advisors and representatives of the Investor and, if any, underwriters, of any
event or the existence of any circumstance (without any obligation to disclose
the specific event or circumstance) of which it becomes aware, constituting
material non-public information (whether or not requested of the Company
specifically or generally during the course of due diligence by such persons or
entities), which, if not disclosed in the prospectus included in the
Registration  Statement would cause such prospectus to include a material
misstatement or to omit a material fact required to be stated therein in order
to make the statements, therein, in light of the circumstances in which they
were made, not misleading. Nothing contained in this Section 8.2 shall be
construed to mean that such persons or entities other than the Investor (without
the written consent of the Investor prior to disclosure of such information) may
not obtain non-public information in the course of conducting due diligence in
accordance with the terms of this Agreement and nothing herein shall prevent any
such persons or entities from notifying the Company of their opinion that based
on such due diligence by such persons or entities, that the Registration
Statement contains an untrue statement of material fact or omits a material fact
required to be stated in the Registration Statement or necessary to make the
statements contained therein, in light of the circumstances in which they were
made, not misleading.


ARTICLE IX.
 
Choice of Law/Jurisdiction
 
Section 9.I. Governing Law. This Agreement shall be governed by and interpreted
in accordance with the laws of the State of California without regard to the
principles of conflict of laws. The parties further agree that any action
between them shall be heard in the State of California, and expressly consent to
the jurisdiction and venue of the courts sitting in California and the United
States District Court of California for the adjudication of any civil action
asserted pursuant to this paragraph.


ARTICLE X.
 
Assignment; Termination


Section  10.1.   Assignment.  Neither  this  Agreement  nor  any rights  of the
Company  hereunder  may  be assigned  to any  other Person.


Section 10.2.   Termination.


(a)    The obligations of the Investor to make Advances under Article II hereof
shall terminate thirty six (36) months after the Effective Date or forty eight
(48) months after the Effective Date if thirty six (36) months after the
Effective Date the Company filed either an amendment to the then effective
registration statement or a new registration statement was declared effective.
The Company's obligations under this Agreement shall terminate on the date that
the Investor is no longer obligated to make Advances.


(b)   The obligation of the Investor to make an Advance to the Company pursuant
to this Agreement shall terminate pem1anently (including with respect to an
Advance Date that has not yet occurred) in the event that (i) there shall occur
any stop order or suspension of the effectiveness of the Registration Statement
for an  aggregate of ninety (80) Trading Days, other than due to the acts of the
Investor, during the Commitment Period, or (ii) the Company shall at any time
fail materially to comply with the requirements of Article VI and such
failure  is  not cured within thirty (30) days after receipt of written notice
from the Investor, provided, however,  that  this termination provision shall
not apply to any period commencing upon the filing of a
post-effective  amendment to such Registration Statement and ending upon the
date on which such post-effective amendment is declared effective by the SEC.
 
 
15

--------------------------------------------------------------------------------

 
 
(c)     Investor. 
The Company shall have the right to terminate this Agreement upon 30 days written notice to the
 
ARTICLE XI.
 
Notices


Section
 11.1.   Notices.   Any   notices,   consents,  waivers,   or  other   communications   required
 or permitted to be given under the tem1s of this Agreement must be in writing
and will be deemed to have  been delivered (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile, provided a copy is mailed
by U.S. certified mail, return receipt requested; (iii) three (3) days after
being sent by U.S. certified mail, return receipt requested, or (iv) one (l) day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:


If to the Company, to:              Las Vegas Railway Express, Inc.
Attn: Michael Barron

    Address: 6650 Via Austi Parkway Suite 140
Las Vegas NV 89119
Phone: (702) 583-6698

Facsimile: (702) 297-83 I O
 Email:


 


If to the Investor (s):               Iconic Holdings, LLC
Robert Papiri

7200 Wisconsin Ave. #206
Bethesda, MD 20814
   Telephone: 619-615-4255
    Facsimile: 6I9-566-2011


Each party shall provide five (5) days' prior notice to the other party of any
change in address or facsimile number.

 
 
16

--------------------------------------------------------------------------------

 
 
ARTICLE XII.
 
Miscellaneous
 
Section 12.1.  Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event any signature page is
delivered by facsimile transmission , the party using such means of delivery
shall cause four (4) additional original executed signature pages to be
physically delivered to the other party within  five (5) days of the execution
and delivery hereof, though  failure to deliver such copies shall not affect the
validity of this  Agreement.
 
Section 12.2.  Entire Agreement; Amendments. This Agreement supersedes all other
prior oral  or written agreements between the  Investor, the Company, their
affiliates and persons  acting on their  behalf  with respect to the matters
discussed herein, and this Agreement , the Registration Rights Agreement and
the  instruments referenced herein and therein contain the entire understanding
of the parties with respect to the  matters covered herein and therein and,
except as specifically set forth herein or therein, neither the Company nor the
Investor makes any representation , warranty, covenant or undertaking with
respect to such matters. No provision of this Agreement may be  waived  or
amended  other than  by  an  instrument  in  writing  signed by  the party  to
be charged  with enforcement.


Section  12.3.  Reporting   Entity   for
the   Common   Stock.  The  reporting  entity  relied  upon for  the
determination of the trading  price  or trading  volume  of
the  Common  Stock  on  any given  Trading  Day  for  the purposes of this
Agreement shall be Bloomberg, LP., Or any successor thereto. The written mutual
consent of the Investor and the Company shall be required to employ any other
reporting entity.


Section 12.4.    Commitment Fee.  The Company shall be required to issue to the
Purchaser   restricted Common Stock equal to two and one half percent (2.5%) of
the total Commitment Amount as a commitment fee (the "Commitment Fee"). The
Commitment Fee Common Stock shall be issued in tranches in accordance with the
following schedule:


a)    50% of the Commitment Fee Common Stock shall be issued to the Investor
upon the execution of the Securities Purchase Agreement ('Tranche #I");


b)         50% of the Commitment Fee Common Stock shall be issued to the
Investor 60 days following the execution of the Securities Purchase Agreement
("Tranche #2");


The number of shares of Common Stock issued to the Investor in each of
aforementioned Tranches shall be calculated by dividing the dollar amount of
each such Tranche by the Formula Price. At no time shall Investor be issued
shares of Common Stock, which at that time would effectively give Investor more
than a 9.99% ownership of the then outstanding shares of Common Stock of the
Company, and Investor will promptly notify the Company if such would be the
case. In this event, the Company's obligations with respect to the Commitment
Fee shall  be deferred until the Investor notifies the Company in writing that
issuance of the Common Stock contemplated by this Section 12.4 will not
effectively give Investor more than a 9.99% ownership of the outstanding shares
of Common Stock of the Company.
 
Section  12.5.    Brokerage.   Each  of  the  parties  hereto  represents  that  it  has  had   no  dealings    in
connection with this transaction with any finder or broker who will demand
payment of any fee or commission from the other party. The Company on the one
hand, and the Investor, on the other hand, agree to indemnify the other against
and hold the other harmless from any and all liabilities to any person claiming
brokerage commissions or finder's fees on account of services purported to have
been rendered on behalf of the indemnifying party in connection with this
Agreement or the transactions contemplated hereby.
 
Section 12.6.   Confidentiality. If for any reason  the transactions
contemplated  by this Agreement are not consummated , each of the parties hereto
shall keep confidential any information obtained from any other party (except
information publicly available or in such party's domain prior to the date
hereof, and except as required by court order) and shall promptly return to the
other parties all schedules, documents, instruments,  work  papers  or other
written infom1ation without retaining copies thereof, previously furnished by it
as a result of this Agreement or in connection herein.

 
[SIGNATURE PAGE TO FOLLOW]
 
17

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto
have caused this Securities Purchase Agreement to be
executed by the undersigned, thereunto duly authorized, as of the date first set forth above.
 


COMPANY:
 
LAS VEGAS RAWAY EXPRESS, INC.
 
By: /s/Michael Barron

Name:  Michael Barron
Title: CEO



INVESTOR:
ICONIC HOLDINGS, LLC
 
 
/s/ Robert Papiri
By: Robert Papiri
 Its: Manager
 
 
 
18

--------------------------------------------------------------------------------

 
 
EXHIBIT A ADVANCE NOTICE
 
LAS VEGAS RAILWAY EXPRESS, INC.
 


The undersigned ,hereby certifies, with respect to the sale of shares of Conm1on
Stock of LAS VEGAS RAILWAY EXPRESS, INC.,(the "Company") issuable in connection
with this Advance Notice, delivered pursuant to the Securities Purchase
Agreement (the "Agreement"), as follows:


I.             The undersigned is the duly elected  of the Company.


2.            There are no fundamental changes to the information set forth in
the Registration Statement which would require the Company to file a
post-effective amendment to the Registration Statement.


3.             The Company has performed in all material respects all covenants
and agreements to be perfom1ed by the Company and has complied in all material
respects with all obligations and conditions contained in the Agreement on or
prior to the Advance Notice Date, and shall continue to perfom1 in all material
respects all covenants and agreements to be performed by the Company through the
applicable Advance Date. All conditions to the delivery of this Advance Notice
are satisfied as of the date hereof.


4.            The undersigned hereby represents, warrants and covenants that it
has made all filings (" SEC Filings") required to be made by it pursuant to
applicable securities laws (including, without limitation, all filings required
under the Securities Exchange Act of 1934, which include Forms I 0-Q, I 0-K or
8-K, etc.). All SEC Filings and other public disclosures made by the Company,
including, without limitation, all press releases, analysts meetings and calls,
etc. (collectively, the ''Public Disclosures") , have been reviewed and approved
for release by the Company 's attorneys and, if containing financial
information, the Company's independent ce11ified public accountants. None of the
Company's Public Disclosures contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.
 
5. The Advance requested is _


The undersigned has executed this Certificate this __ day
of                                                                                                   _
 


LAS VEGAS RATLWAY EXPRESS, INC.

 
By:
Name:
Title:
 


If Returning This Advance Notice via Facsimile Please Send To: 619-566-2011
If by Mail, via Federal Express to:Iconic Holdings, LLC
7200 Wisconsin Ave. #206, Bethesda, MD  20
 
 
19

--------------------------------------------------------------------------------

 